Case: 14-40599      Document: 00512902295         Page: 1    Date Filed: 01/14/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40599
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 14, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CARLOS MARTINEZ-TELLO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:08-CR-1248-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Carlos Martinez-Tello, federal prisoner # 82078-079, filed a motion to
dismiss the indictment wherein he argued that the district court lacked
exclusive legislative and subject matter jurisdiction over the criminal case that
resulted in his 2010 conviction of possession with intent to distribute
approximately 14.22 kilograms of cocaine. The district court denied the motion
as unmeritorious and denied Martinez-Tello’s motion to proceed in forma


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40599      Document: 00512902295    Page: 2     Date Filed: 01/14/2015


                                  No. 14-40599

pauperis (IFP) on appeal and certified that the appeal was not taken in good
faith.     Martinez-Tello challenges the denial of his IFP motion and the
certification that the appeal was not taken in good faith.
         This court’s inquiry into whether an appeal is taken in good faith “is
limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
         Martinez-Tello’s notice of appeal from the denial of his motion was
untimely. See FED. R. APP. P. 4. His assertion that the district court failed to
notify him of the denial of his motion is belied by the record. Accordingly,
Martinez-Tello’s motion to proceed IFP on appeal is denied and the appeal is
dismissed as frivolous. See 5TH CIR. R. 42.2.
         IFP DENIED; APPEAL DISMISSED.




                                        2